DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
Status of the claims:  Claims 1, 9, 20, 32-50 are currently pending.  Claims 32-50 were newly presented.
Priority:  This application is a CON of 14/761,885 (07/17/2015 ABN)
14/761,885 is a 371 of PCT/EP2014/050758 (01/16/2014)
and claims foreign priority to Germany 13151829.2 (01/18/2013).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, 20, 32-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or abstract idea without significantly more. 
The claim(s) recites a method of treating a patient for CKD by when levels of the naturally occurring biomarker homoargnine fall below a threshold which corresponds to the abstract idea of “mathematical calculations” (comparing) based on a law of nature (natural homoarginine levels correlated with CKD). This judicial exception is not integrated into a practical application because the additional elements of (c) “administering kidney supportive medication or hemodialysis to the patient, or, if applicable, treating hypertension and diabetes occurring in said patient to prevent or reduce the progression of CKD in the patient” does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient.  Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 1 tells the relevant audience (doctors) about the mathematical concepts and at most adds a suggestion that the doctors take those laws into account when treating their patients. Limitation (c) thus fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.  Furthermore, the additional element in limitation (c), does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Thus, the claim is ineligible. 
Regarding claims 9 and 20 further specifying the sample type, the claims do not meaningfully limit the claim in a manner that integrates the judicial exception into a practical application because they are routine data collection steps to apply the exception.
Regarding claims 32 and 33, specifying details about the comparing mathematical calculation, the threshold level does not meaningfully limit the claim calculation because it merely changes the calculation.  
Regarding claims 34-40, specifying different conditions associated with the calculation, does not meaningfully limit the claim calculation because it does not integrate a practical application.
Regarding independent claims 41 and 50, the analysis parallels that for claim 1 as the method of treatment is “to prevent kidney transplant failure after transplantation of a kidney” or “chronic kidney disease (CKD)”, but the comparing step is the same as in claim 1 as are the additional limitations of “administering kidney supportive medication or hemodialysis … to prevent or reduce the progression of” “kidney transplant failure” or “CKD”.  Thus, claims 41 and 50 are also ineligible as described above.
Regarding claims 42-45, specifying details about the comparing mathematical calculation, the threshold level does not meaningfully limit the claim calculation because it merely changes the calculation.  
Regarding claims 46 and 47 further specifying the sample type, the claims do not meaningfully limit the claim in a manner that integrates the judicial exception into a practical application because they are routine data collection steps to apply the exception.
Regarding claims 48 and 49, specifying different conditions associated with the calculation, does not meaningfully limit the claim calculation because it does not integrate a practical application.
Thus, the claims are rejected as ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 20, 32-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maerz et al. (WO 2011098519) in view of Maerz et al. (“Homoarginine, Cardiovascular Risk, and Mortality”, Circulation. 2010;122:967–975, published 23 Aug 2010; “Maerz-2010”), and Levey et al. (Kidney International, Vol. 67 (2005), pp. 2089–2100).
Maerz teaches measuring homoarginine in a patient as a biomarker for the risk of mortality comprising the steps of determining the amount of homoarginine in a sample of the patient and comparing the amount with a reference amount whereby the risk of mortality is determined (Abstract, p. 2, claim 1: “A method for determining the risk of mortality in a patient comprising the steps of a) determining the amount of homoarginine or its metabolic precursors in a sample of the patient; and b) comparing the determined amount with a reference amount”).  Maerz teaches that homoarginine increases the availability of NO because it is a precursor of NO and increases the intracellular concentration of arginine (p. 2, line 9).  Maerz teaches a preferred embodiment where the patient suffers from renal failure requiring haemodialysis (p. 4, claim 7).  Maerz teaches comparing the homoarginine levels above 1.4 uM indicates a low risk of mortality while below 1.1 uM indicates an increased risk of mortality (i.e. p. 10, lines 20-25; claim 4).  Maerz teaches that the patient sample is preferably a blood sample, including plasma (p. 4, l. 13-20; claim 1).   Maerz teaches the administration of effective amount of homoarginine to reduce the risk of mortality (p. 24, l. 10-15; claims 12-14).
Although Maerz teaches comparing the measured amount of homoarginine in a patient sample to a reference amount and teaches the correlation of homoarginine with mortality hazard ratios as shown in Table 2, including 1.7 M (95% CI, p<0.001), Maerz does not teach comparing “below about 2.5 M/L”.   However, Maerz-2010 teaches the correlation of kidney function with homoarginine in a sample of a patient (abstract, and page 969: “Associations of Homoarginine With Kidney Function”) where the mean homorarginine levels were 2.6 +/- 1.1 M (abstract).  Maerz-2010 also teaches “homoarginine consistently was found to be low in patients with a low estimated glomerular filtration rate, and hemodialysis patients (4D study) had even lower concentrations” (p. 973).  One of ordinary skill in the art would reasonably consider evaluating whether a patient had below mean values in deciding whether to treat a patient at risk of mortality.  One of ordinary skill in the art routinely looks to biomarkers and comparing measured values in patients in assessing risk for disease.  One of ordinary skill in the art would expect that kidney-related conditions would be correlated with kidney function markers and follow Maerz’s teaching to arrive at the claimed reference amount of about 2.5M.  Furthermore, one of ordinary skill in the art would have considered treating a patient identified as having low kidney function including the known condition of CKD, which as defined by Levey is a low GFR (Levey p. 2089: “CKD is defined as kidney damage or glomerular filtration rate (GFR) <60 mL/min/1.73 m2 for 3 months or more, irrespective of cause”), by administering kidney supportive medication or hemodialysis as was known in the art and taught by Maerz and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success because Maerz teaches the use of the same biomarker for identifying patients as well as a threshold amount (Maerz p. 10: “an amount of homoarginine above about 1.40 μΜ indicates a low risk of mortality while an amount of homoarginine below this level indicates an increased risk of mortality”, “Advantageously, the present invention provides a reliable bio marker for determining the risk of mortality. The identification of high risk patients allows for a closer monitoring of this group so that preventive treatments can be administered to those patients with the greatest need.”).
Regarding claims 9 and 20, Maerz teaches that the patient sample is preferably a blood sample, including plasma (p. 4, l. 13-20; claim 1) which in view of the prior art suggests the claimed invention.
Regarding claims 32 and 33, Maerz teaches monitoring homoarginine to identify patients in need of treatment which one of ordinary skill in the art would have considered CKD patients which in view of the prior art suggests the claimed invention.
Regarding claims 34-40, Maerz teaches monitoring homoarginine to identify patients in need of treatment and Levey defines such patients, including transplant and kidney failure which one of ordinary skill in the art would have considered in CKD patients and arrive at the claimed invention.
Regarding claim 41, as with claim 1, one of ordinary skill in the art would have considered patients with decreased renal function including those having had a kidney transplant (i.e. Levey Figure 1 showing progression of CKD, including dialysis and transplant) to provide kidney supportive medication or dialysis and arrive at the claimed invention.  
Regarding claims 42-45, Maerz teaches monitoring homoarginine to identify patients in need of treatment which one of ordinary skill in the art would have considered including those patients having had a transplant which in view of the prior art suggests the claimed invention.
Regarding claims 46-47, Maerz teaches that the patient sample is preferably a blood sample, including plasma (p. 4, l. 13-20; claim 1) which in view of the prior art suggests the claimed invention.
Regarding claims 48-49, Maerz teaches monitoring homoarginine to identify patients in need of treatment and Levey defines such patients, including transplant and kidney failure which one of ordinary skill in the art would have considered as well as those with associated conditions and arrive at the claimed invention.
Regarding claim 50, as with claim 1, one of ordinary skill in the art would have considered patients with decreased renal function including those having had a kidney transplant (i.e. Levey Figure 1 showing progression of CKD, including dialysis and transplant) to provide kidney supportive medication or dialysis and arrive at the claimed invention.  
Thus, the claims are rejected as prima facie obvious.
Double Patenting
Claims 1, 9, 20, 32-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9506909 in view of Maerz et al. (WO 2011098519 – sharing the same disclosure as the patent) and in view of Maerz et al. (“Homoarginine, Cardiovascular Risk, and Mortality”, Circulation. 2010;122:967–975, published 23 Aug 2010; “Maerz-2010”), and Levey et al. (Kidney International, Vol. 67 (2005), pp. 2089–2100). 
The patent claims a method of assessing mortality risk from measuring homoarginine levels in a sample from a patient and determining risk.  The patent does not specifically claim the specific diseases or reference level.  However, as detailed in the 35 USC 103 rejection immediately supra and incorporated herein, one of ordinary skill in the art would arrive at the claimed invention in view of the teaching in Maerz associating kidney-related disease with the kidney function marker.
Response
Applicant argues that the patent is inapplicable to the present claims because there is no overlap in the claimed treatments.  This argument is not persuasive because one of ordinary skill in the art would have reasonably considered a patient having “renal failure requiring haemodialysis” (patent claim 3) which is associated with the definition of the condition of CKD.  Furthermore, as detailed in the 103 rejection supra, one of ordinary skill in the art would have considered CKD as within the scope of a risk for mortality based on the teaching of Maerz-2010 and arrive at the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, 20, 32-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 refers to an amount of “below about 2.5 M/L” which one of ordinary skill in the art would find confusing and ambiguous because it appears that the disclosure is measuring a concentration, not a number of moles – which is what the unit M/L refers to (M=moles/L).  The dependent claims also incorporate this indefinite language.
Claim 32 refers to “a decreased amount of homoarginine or lysine”, but the claim is unclear as to where this comes from – i.e. no sample is referenced.  Claim 33 describes the progression of CKD but is unclear how it limits the claim or alters the reference amount.
Claims 1, 41, and 50 use the language “or, if applicable” which is unclear as to how this limits the method and under what circumstances is optional.  The dependent claims also incorporate this indefinite language.
Thus, the claims are rejected as indefinite.

Conclusion
The claims are not in condition for allowance.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        August 26, 2022 11:41 am